Citation Nr: 1224887	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-36 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low back disability (left paracentral disc protrusion at L5-S1).

2.  Entitlement to service connection for hypertension, claimed as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran had active service from January 1979 to March 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that, inter alia, continued a rating of 40 percent for left paracentral disc protrusion at L5-S1 and denied service connection for hypertension.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for hypertension, claimed as secondary to a service-connected low back disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On June 12, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to a rating in excess of 40 percent for left paracentral disc protrusion at L5-S1 was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a rating in excess of 40 percent for left paracentral disc protrusion at L5-S1 by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, on June 12, 2012, the Board received a letter from the Veteran stating that he wished to withdraw his appeal for a rating in excess of 40 percent for left paracentral disc protrusion at L5-S1.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to this claim.

Accordingly, the Board does not have jurisdiction to review the appeal for that benefit and this appeal must be dismissed.


ORDER

The appeal for entitlement to a rating in excess of 40 percent for left paracentral disc protrusion at L5-S is dismissed.


REMAND

The Board finds that additional development is required before the Veteran's claim for entitlement to service connection for hypertension, claimed as secondary to a service-connected low back disability on appeal is decided.

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran was afforded a VA hypertension examination in November 2008 at which time the examiner opined that the Veteran's hypertension is more likely than not essential in nature.  He further opined that although pain can cause sporadic evaluations in blood pressure, the medical evidence does not support a finding that chronic pain causes persistent hypertension.  Therefore, his hypertension is essential and not secondary to his nerve condition.

While the examiner has suggested that the Veteran's hypertension is not proximately due to his service-connected low back disability, it is unclear whether it has been aggravated by his service-connected low back disability.  Therefore, the Board finds that the November 2008 opinion is inadequate for adjudication purposes.

Under these circumstances, the Board finds that the examiner should be asked to provide an opinion as to whether the Veteran's hypertension has been aggravated by his service-connected low back disability at any time during the pendency of the claim.

Finally, the Board notes that post-service treatment records that have been associated with the claims files pertain to VA medical treatment received by the Veteran through August 2009.  However, in addition to the paper claims files, there is a Virtual VA electronic claims files associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Appropriate efforts must also be made to obtain all available VA treatment records since August 2009.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims folders, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims folders and provide medical opinions in conjunction with the development requested herein.

2.  Then, the claims folders should be returned to the physician who performed the November 2008 VA examination of the Veteran.  The physician should be instructed to review the record and to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is proximately due to or was aggravated by the service-connected low back disability at any time during the pendency of the claim.  The rationale for the opinion must also be provided.  If the November 2008 examiner is no longer available, the claims folders should be provided to another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case, to include consideration of all of the evidence associated with the claims file since the May 2012 supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


